DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claims 3 and 9 are objected to because of the following informalities:  Claims 3 and 9 recite, “a quantify suitable when combed together.”  It appears that this should recite, “quantity” and “combined” respectively.   Additionally, claims 3 and 9 recite, “the flavour ingredient” twice on line 5.  It appears that this should recite, “the flavour ingredient, the frozen ingredient and the at least one consistency ingredient.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what would constitute a “standard cup size” since cups in which beverages would be served are available in many sizes such as at least 3 ounces to 16 ounces and even 32 ounces.  Further, applicant’s specification provides no disclosure as to the size or volume that a “standard cup size” would represent.
Claims 2 – 12 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 – 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sweeney et al. US 2005/0008754.
Regarding claims 1 and 4, Sweeney discloses a method for preparing an individual portion of a smoothie (paragraph [0062]), the method comprising steps of transferring contents of a sealed pack (plastic bags, vacuum sealed) (paragraph [0071]) to a container (upright blenders) (paragraph [0060]).  The contents of the sealed pack comprise a flavour ingredient (fruit) (paragraph [0067]), a frozen ingredient (milk) (paragraph [0010]), and at least one consistency ingredient (heavy cream) (paragraph [0011]).  Sweeney further discloses the respective quantities of the flavour ingredient, the frozen ingredient, and the at least one consistency ingredient are selected of a quantity suitable when combined together to produce the individual portion of the smoothie (single . . . serving) and of a quantity that when combined together to fill a cup of a standard cup size (200 ml – 400 ml) (paragraph [0071]) for serving to a consumer, and blending the contents of the container (blenders . . . are also suitable methods for mixing) (paragraph [0060]).
Regarding claim 2, Sweeney discloses transferring as the frozen ingredient a plurality of frozen individual pieces (frozen pellets), which pieces are sized to contribute through blending to a predetermined product consistency of the individual portion of the smoothie (fruit smoothie) (paragraph [0061] and [0062]).
Regarding claims 3, 5, and 8, Sweeney discloses a portion, i.e. a quantity of a liquid (coffee, fruit juice), would be added to the container prior to blending the contents of the container and that the portion of the liquid being selected would be of a quantity suitable, when combed together with the respective quantities of the flavour ingredient, the flavour ingredient, and the at least one consistency ingredient for the individual portion of the smoothie to produce the individual portion of the smoothie (paragraph [0062]).  Further regarding claims 5 and 8, Sweeney further discloses that the plurality of the frozen portions of the at least one liquid would be a plurality of frozen individual pieces in that when provided in the same sealed pack the portions of liquid would necessarily have to be frozen in order for the rest of the contents of the sealed pack to remain in a frozen condition (paragraph [0063]).
Regarding claim 6, Sweeney discloses the at least one consistency ingredient an ingredient selected to consistently produce single serving smoothies including the individual portion of the smoothie with a predetermined texture or runniness following the blending of the contents of the container (drunk with or without a straw) (paragraph [0021] and [0061]).
Regarding claim 7, since Sweeney is using heavy cream as the frozen consistency ingredient is it seen that the consistency is consisting of ice cream as further seen in paragraph 30 where the frozen pellet includes flavorings, sweeteners, 
Regarding claims 9 and 10, Sweeney discloses a quantity of a liquid (water, coffee, tea, milk, fruit juice) (paragraph [0062]) would be passed to the container prior to blending the contents of the container, which quantity when blended with the other ingredients would produce the individual portion of the smoothie (single serving) (paragraph [0071]).
Regarding claims 11 and 12, Sweeney discloses the flavour ingredient would be a portion of fruit and that the fruit would be included in the sealed pack of frozen ingredients when the pack is manufactured, which is to say said portion of fruit would necessarily have to be frozen (paragraph [0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sweeney et al. US 2005/0008754 as further evidenced by Cohen et al. US 2002/0098268.
As set forth above in the rejections under 35 U.S.C. 102(b) Sweeney discloses all the limitations of claims 1 and 7.  It is The Offices position that Sweeney, in disclosing the use of heavy cream in the contents of the sealed pack, would include a consistency ingredient in the form of an ice cream.
In the event that claims 1 and 7 can be construed as differing from Sweeney in the heavy cream being a consistency ingredient, i.e. an ice cream, Sweeney discloses that it was well known that frozen beverages, which would include smoothies, are commonly made by using consistency ingredients such as ice cream (paragraph [0003]).  Additionally, Cohen provides further evidence that it was well established in the art to provide a sealed pack from which an individual portion of a smoothie would be prepared and that the contents of the sealed pack would comprise a flavour ingredient (fruits), a frozen ingredient (milk), and a consistency ingredient (ice cream, yogurt) (paragraph [0049]).  Cohen further discloses the sealed pack would be kept fresh by freezing (freezing it) (paragraph [0004]).  Therefore it would have been an obvious matter of choice and/or design to the ordinarily skilled artisan to employ ice cream as the consistency ingredient if required.
Applicant’s attention is further invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, wherein the Court stated on page 234 as follows:
	     This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating 

Claims 2 – 6 and 8 – 12 are rejected for the same reasons given above in the rejections under 35 U.S.C. 102(b).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 - 26 of U.S. Patent No. 9,414,614. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 12 of the instant application, whilst in general more broadly claimed with respect to independent claim 1 of the ‘614 patent, are obvious variants of, or nearly identical to, claims 11 – 26 of the ‘614 patent.
Claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 – 14 of U.S. Patent No. 9,888,705. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the instant application recites all the method steps and ingredients with respect to preparing an individual portion of a smoothie as recited in claim 12 of the ‘705 patent.  Further claims 12 – 14 are obvious variants of claims 1 – 12 of the instant application and not seen to be patentably distinct.
Claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 10,791,751. Although the claims at issue are not identical, they are not patentably distinct from each other claims 1 – 12 of the instant application, recite all the method step limitations and required ingredients of claims 1 – 7 of the ‘751 patent with respect to preparing an individual portion of a smoothie.  Further, claims 1 - 12 of the instant application are obvious close variants of claims 1 – 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        27 December 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792